       Case 1:19-cv-01464-NONE-SAB Document 65 Filed 09/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                       ) Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    ) AMENDED SCHEDULING ORDER
13          v.                                      )
14                                                  )
     KATHLEEN ALLISON, et.al.,
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On August 27, 2021, the Court denied Defendants’ exhaustion-related motion for summary

20   judgment, without prejudice. (ECF No. 63.)

21          On September 1, 2021, Defendants were directed to notify the Court of their wish to proceed

22   with an evidentiary hearing on the issue of exhaustion within seven days. (ECF No. 64.) The Court

23   advised that if Defendants did not wish to proceed with an evidentiary hearing, the issue of exhaustion

24   would be deemed waived and the Court would proceed to the merits of the case. (Id.)

25          Defendants have not filed a response to the September 1, 2021 order, and the Court, therefore,

26   assumes Defendants do not wish to proceed with an evidentiary hearing and the issue of non-
27   exhaustion of the administrative remedies is deemed waived.

28   ///

                                                        1
      Case 1:19-cv-01464-NONE-SAB Document 65 Filed 09/09/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      The new merits-based discovery deadline is: January 21, 2022;

3             2.      The new dispositive motion deadline is: March 25, 2022; and

4             3.      All other substantive provisions of the Court’s May 11, 2020, discovery and scheduling

5                     order remain in effect.

6
7    IT IS SO ORDERED.

8    Dated:        September 9, 2021
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
